DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group III, claims 22, 23, 26, 28, 31 and 33-37, in the reply filed on 22 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-2, 4-5, 7,9-11, 13-14, 16-17, 19-21, 48 and 51 are withdrawn as being drawn to non-elected inventions.  Claims 22, 23, 26, 28, 31 and 33-37 are examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33, 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites “the anchor layer” in line 3 of the claim and is dependent from claim 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 37 recites the limitation "the binding protein" in lines 2-3 of the claim and is dependent from claim 22.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 26, 28, 31, 33 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (US 2010/0210032).
Shih et al. teach a biosensor component comprising:
a piezoelectric substrate (PMN-PT/Cu PEMS (piezoelectric microcantilever sensor), par. 75); 
an anchor substance bound to a surface of the piezoelectric substrate, wherein the anchor substance comprises a spacer and a binding component (maleimide-activated biotin is seen as the claimed spacer and is attached to the piezoelectric 
a capture reagent (scFv is seen as the claimed capture reagent, par. 75), wherein the anchor substance is coupled with the capture reagent through the binding component (scFv is biontinylated with NHS-biotin and attached to the avidin-coated PEMS, the avidin is seen as the claimed binding component, therefore coupling of the capture reagent to the anchor substance is through the binding component, par. 75). 
With respect to claims 23 and 37, Shih et al. teach the binding component is an avidin binding protein (avidin is seen as the claimed binding protein binding component, par. 75).
With respect to claim 26, Shih et al. teach the binding component is a binding compound having a functional group of maleimide (maleimide activated biotin is attached to the avidin and is considered part of the binding component, therefore the binding component is considered to have a maleimide functional group, par. 75).
With respect to claim 28, Shih et al. teach the spacer is a polymer selected from polyethylene glycol (maleimide is separated from the biotin by polyethylene glycol and is seen as the claimed spacer, par. 75).
With respect to claim 31, Shih et al. teach the anchor substance forms a layer on the surface of the piezoelectric substrate (MPS is part of the anchor substance and is first coated on the surface of the piezoelectric substrate and therefore forms a self-assembled monolayer on the surface, par. 75).
With respect to claim 33, Shih et al. teach the binding protein of the anchor is extended away from the surface of the piezoelectric substrate through the spacer .

Claim(s) 22, 23, 26, 33, 34 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (US 2005/0164236).
Su et al. teach a biosensor component comprising:
a piezoelectric substrate (sensor is a piezoelectric plate, par. 38; quartz crystal vibrating element is a piezoelectric substrate, 12, Fig. 1; par. 41);
an anchor substance bound to a surface of the piezoelectric substrate, wherein the anchor substance comprises a spacer and a binding component (spacer molecule comprising a reactive functional group bound to the quartz crystal element, piezoelectric substrate surface and a binding component is an affinity binding molecule which is avidin and together the spacer and the binding component form the claimed anchor substance, par. 55); and
a capture reagent (probe DNA or mismatch binding molecule is the capture reagent, par. 55), wherein the anchor substance is coupled with the capture reagent through the binding component (the anchor substance is bound to the capture reagent through the affinity binding molecule avidin which is the binding component, par. 55).
With respect to claims 23 and 37, Su et al. teach the binding component is an avidin binding protein (affinity binding molecule is an avidin, par. 55).
With respect to claim 26, Su et al. teach the binding component is a binding compound having an amine functional group (second spacer molecule that is avidin 
With respect to claim 31, Su et al. teach the anchor substance forms a layer on the surface of the piezoelectric substrate (spacer molecule is immobilized to the surface and therefore forms a layer, par. 55).
With respect to claim 33, Su et al. teach the binding protein of the anchor substance is extended away from the surface of the piezoelectric substance through the spacer (spacer is between the surface and the binding protein and therefore the binding protein extends away from the surface of through the spacer, par. 55).
With respect to claim 36, Su et al. teach the anchor substance binds to the surface of the piezoelectric substrate through a silane group (silane chemistry isused to immobilize molecules on the surface, par. 50).

Claim(s) 22, 23, 31, 33-35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laury-Kleintop et al. (US 2015/0111765).
Laury-Kleintop et al. teach a biosensor component comprising:
	a piezoelectric substrate (lithium niobate crystal, par. 62);
	an anchor substance bound to a surface of the piezoelectric substrate, wherein the anchor substance comprises a spacer (silica coating on the piezoelectric material, par. 62) and a binding component (avidin or neutravidin bound to the silica coating, par. 62); and
	a capture reagent (biotinylated antibody, par. 64), wherein the anchor substance is coupled with the capture reagent through the binding component (biotinylated 
	With respect to claims 23 and 37, Laury-Kleintop et al. teach the binding component being an avidin or neutravidin binding protein (par. 62).
	With respect to claim 31, Laury-Kleintop et al. teach the anchor substance forms a layer on the surface of the piezoelectric substrate (silica forms a layer on the piezoelectric substrate and the avidin is bound to the silica thus forming the claimed anchor substance, therefore the anchor substance forms a layer on the piezoelectric substrate, par. 62).
	With respect to claim 33, Laury-Kleintop et al. teach the binding protein of the anchor substance is extended away from the surface of the piezoelectric substance through the spacer (silica spacer is positioned between the binding protein and the piezoelectric substrate, par. 62; therefore the binding protein of the anchor is considered to be extending away from the surface of the piezoelectric substrate through the spacer).
	With respect to claim 34, Laury-Kleintop et al. teach the piezoelectric substrate is berlinite, lead zirconate titanate, lithium tetraborate or zinc oxide (par. 72-73).
With respect to claim 35, Laury-Kleintop et al. teach the biosensor further comprising a housing and a fluidics chamber (par. 67 and 80), wherein the surface of the piezoelectric material bearing the anchor forms a wall of the chamber (par. 80).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0210032), as applied to claim 22.
Shih et al. teach a piezoelectric material of PMN-Pt/Cu having an anchor substance and capture reagent as recited in claim 22, but fail to teach the anchor substance and capture reagent with a piezoelectric substrate of lead zirconate titanate.  However, Shih et al. teach that the piezoelectric substrate will be formed of either PMN-Pt or PZT/SiO2 in which the piezoelectric substrate is lead zirconate titanate (par. 71).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the PMN-Pt piezoelectric substrate having the anchor and capture reagent bound thereto in Shih et al., with lead zirconate titanate as taught by Shih et al.  One having ordinary skill in the art would .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2005/0164236), as applied to claim 22, further in view of Gabl et al. (US 2008/0247264).
Su et al. teach the quartz resonator sensors, as recited in claim 22, used with microfluidic cells, which are considered housings, to arrange resonator sensors in a small area (par. 99), but fail to specifically teach the microfluidic cell comprising a fluidics chamber, wherein the surface of the piezoelectric material bearing the anchor layer forms a wall of the chamber.
Gabl et al. teach a biosensor (par. 27 and 57) comprising a piezoelectric material that is positioned in a housing (32, Fig. 3) comprising a microfluidic cell with a fluidics chamber (33, Fig. 3) wherein the surface of the piezoelectric material forms a wall of the chamber (11, Fig. 3; par. 54), in order to provide a liquid to be analyzed to a biosensor having a piezoelectric material (par. 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the microfluidic cell in the biosensor of Su et al., a housing having a fluidics chamber with a surface of the piezoelectric material forming a wall of the chamber as taught by Gabl et al. because Su 
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Su and Gabl are similarly drawn to biosensors having piezoelectric material in a microfluidic cell.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/MELANIE BROWN/           Primary Examiner, Art Unit 1641